PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/886,436
Filing Date: 28 May 2020
Appellant(s): DISH Network L.L.C.



__________________
Jeremiah J. Baunach
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
• Claim(s) 1 -3, 7, 9 -10, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al., US Pub. 2002/0174430 A1
• Claims 4 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Miller, US Pub. 2009/0158341 A1

(2) Response to Argument
Claims 1-3, 7, 9-10, 12-13, 16-18, and 20 Are Not Anticipated by Ellis
In response to Appellant’s argument that Ellis does not anticipate Claims 1-3, 7, 9-10, 12-13, 16-18, and 20, Examiner presents that Ellis teaches that a video advertisement 6406 or image which is stored on a PVR may be presented to a user when the user enters a program guide (Fig. 91, [0027], [0430], [0433]).  It is clear from Fig. 91 that the program listings in 6402 are represented on the right and the video ad 6404 and graphic ad 6406 are overlaid on the program listings and thus the program listings display screen may be described as containing video and graphic advertisements as once these elements are overlaid on a screen, then the screen contains them.  The broadest reasonable interpretation for “overlay the image…on the user interactive menu or guide” could include the interactive graphic advertisement 6406 presented on the program listing display screen 6402, as illustrated in Fig. 91 of Ellis.  Ellis also discloses that a stored advertisement MAY be presented to a user when the user enters a program guide indicating that a determination is made as to whether to display the ads or images.  Obviously, as represented in Fig. 91, it was determined to display the images because they are represented in Fig. 91 as 6404 and 6406.  As previously presented by the Examiner in reference to Claim 3, personalized main menu display screens may be presented to users once they log in, (Fig. 67 and [0396]).  Personalization information may include user profiles, preferences, viewing history, recording history, etc. and may be used to create interactive television program guides having personalization features, ([0175]).  
In response to Appellant’s arguments with respect to Examiner’s response to arguments  of the Final Office Action, Ellis discloses if the user selects the graphic ad 6406, video advertisement related to the graphic ad is opened 6408 and related options 6410 are overlaid over video 6408 which is a user interface menu as the related options constitute a menu, (Fig. 91 and [0430] - [0433]). The processors determine to either open the full video or overlay related options over the video based on the indication of input to open the video ad 6404 or the graphic ad 6406. Appellant argues that interactive related options are not an image.  However, the term “image” is broad and could include text such as the related options 6410.  Therefore, the Examiner maintains the rejection of Claims 1 - 3, 7, 9 - 10, 12-13, 16-18 and 20 under USC § 102 as being anticipated by Ellis.


Claim 4 Is Allowable for Additional Reasons
In response to Appellant’s arguments that “a category of television programming is not a service identifier (Service ID)", that Miller does not mention service identifier and that Miller does not disclose that “the category associates the EPG with a particular image stored on the receiving device”, (Brief pp. 8 – 9), the Examiner presents that the instant specification discloses that “the media asset metadata may include a service identifier (Service ID) that identifies a service of the DVR that plays recorded programs or a particular category of recorded programs”, (p. 2 ll. 1 – 3) which indicates that a Service ID identifies a particular category of recorded programs.  Miller discloses that electronic program guides may be generated based on one or more categories, such as, comedy, drama, sports, news, etc. which can be considered service identifiers as illustrated in Fig. 4, ([0069]).  The guide 400 includes channel information arranged in rows in which each row includes information about a single channel, including a channel name, a channel number, and various time slots, (Fig. 4 and [0048]).  Users may specify that an electronic program guide only include sports channels or only include family channels, (Fig. 4 and [0050]).  Miller further discloses that the program guide 400 may include recommended channels and targeted product advertisements, such as a banner or other indication of a particular good or service that is related to frequently viewed programming, which are based on viewing habits of the user, (Fig. 4 and [0051]).  EPGG may automatically generate electronic program guide information based on user activity stored in a usage information data repository 206, (Fig. 2 and [0039]).  The broadest reasonable interpretation of the term “image” could include targeted product advertisements, a banner, other indication of a particular good or service, a recommended channel, text describing the category of a channel, etc. as disclosed by Miller.  Therefore, the Examiner maintains the rejection of Claim 4 under 35 USC § 103.


Claim 5 Is Allowable for Additional Reasons
In response to Appellant’s arguments that Miller does not teach the limitations of Claim 5, the Examiner presents that the instant specification discloses that “the media asset metadata may include a service identifier (Service ID) that identifies a service of the DVR that plays recorded programs or a particular category of recorded programs”, (p. 2 ll. 1 – 3) which indicates that a Service ID identifies a particular category of recorded programs.  Miller teaches that electronic program guides may be generated based on one or more categories, such as, comedy, drama, sports, news, etc. which can be considered service identifiers as illustrated in Fig. 4, ([0069]).  The guide 400 includes channel information arranged in rows in which each row includes information about a single channel, including a channel name, a channel number, and various time slots, (Fig. 4 and [0048]).  Sports EPG could include sports channels watched during the last month and Family EPG could include family channels watched on Saturday mornings, ([0050]).  The broadest reasonable interpretation of the term “Service ID” in light of the specification could include the EPGs of Miller that are based on one or more categories.  Therefore, the Examiner maintains the rejection of Claim 5 under 35 USC § 103.


Claim 6 Is Allowable for Additional Reasons
In response to Appellant’s arguments regarding the limitations of Claim 6, Miller teaches that categories of interest are determined and used for targeted advertisement, ([0069]) and further teaches that a portion of the EPG may include a banner or other indication of a particular good or service based on targeted product advertisement, ([0051]).  The broadest reasonable interpretation of the term “image” could include targeted product advertisements, a banner, other indication of a particular good or service, a recommended channel, text describing the category of a channel, etc. as disclosed by Miller.  Therefore, the Examiner maintains the rejection of Claim 6 under 35 USC § 103.


Claim 8 Is Allowable for Additional Reasons
In response to Appellant’s arguments that Miller does not disclose the limitations of Claim 8 and specifically that Miller does not “identify the user interface menu or guide as an addressable service”, (Brief p. 10), the Examiner notes that the instant specification discloses “different addressable services that a different Service IDs may identify or be associated with may include, but are not limited to: a service that plays recorded programs; a service that plays a specific type of recorded program (e.g., a Service ID associated with playing sports programs,…)…a service associated with presenting a particular electronic program guide or menu;…Thus, when a particular service is invoked, activated or performed, the DVR will use media asset metadata 164 having a Service ID matching the particular service invoked, activated or performed to select and play one or more media assets in conjunction with invoking, activating or performing the service”, (p.33 line 24 – p. 34 line 10).   It is clear that, according to the instant specification, addressable services could include a service that plays a specific type of program, like sports programs, or a service presenting a particular electronic program guide or menu as disclosed by Miller.  Miller discloses that electronic program guides may be generated based on one or more categories, such as, comedy, drama, sports, news, etc. which can be considered service identifiers as illustrated in Fig. 4, ([0069]).  The guide 400 includes channel information arranged in rows in which each row includes information about a single channel, including a channel name, a channel number, and various time slots, (Fig. 4 and [0048]).  Users may specify that an electronic program guide only include sports channels or only include family channels, (Fig. 4 and [0050]).  
Miller further discloses that the program guide 400 may include recommended channels and targeted product advertisements, such as a banner or other indication of a particular good or service that is related to frequently viewed programming, which are based on viewing habits of the user, (Fig. 4 and [0051]).  EPGG may automatically generate electronic program guide information based on user activity stored in a usage information data repository 206, (Fig. 2 and [0039]).  The broadest reasonable interpretation of the term “image” could include targeted product advertisements, a banner, other indication of a particular good or service, a recommended channel, text describing the category of a channel, etc. as disclosed by Miller.  Therefore, the Examiner maintains the rejection of Claim 8 under 35 USC § 103.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CYNTHIA M FOGG/Examiner, Art Unit 2421   
April 28, 2022                                                                                                                                                                                                     
Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.